PER CURIAM.
WHEREAS, the judgment of this court was entered on the 2nd day of March, 1961 (Fla.App., 127 So.2d 464) affirming the judgment of the Circuit Court of the Eleventh Judicial Circuit of Florida in and for Dade County in the above styled cause; and
WHEREAS, on review of this court’s judgment by petition for writ of certiorari, the Supreme Court of Florida, by its opinion and judgment filed March 7, 1962, quashed this court’s judgment; and
WHEREAS, by mandate of the Supreme Court of Florida, dated October 17, 1962, now lodged in this court, the cause was remanded to this court with directions to remand the same to the trial court for further proceedings consistent with the said opinion and judgment of the Supreme Court of Florida dated March 7, 1962;
NOW, THEREFORE, it is ordered that the stay order entered by this court on April 4, 1961, is vacated, the mandate of this court issued in this cause on March 21, 1961, is withdrawn, the judgment and decision of this court filed in this cause on March 2, 1961, is withdrawn and vacated, and the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the cause is remanded to the trial court for further proceedings consistent with the said opinion and judgment of the Supreme Court of Florida dated March 7, 1962; costs allowed shall be taxed in the Circuit Court (Rule 3.16, subd. b, Florida Appellate Rules, 31 F.S.A.).